Per Curiam. This claim arises out of an incident that occurred on November 10,1978. Doreatha Days, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on November 10,1978, the victim, a Chicago police officer, was stricken with a heart seizure as he was in pursuit on foot of a suspected auto thief. The incident occurred on the street at 1371 E. 50th Street, Chicago, Illinois. The victim was taken to Billings Hospital where he expired shortly thereafter. The medical examiner found that the cause of death was arteriosclerotic cardiovascular disease. 2. That in order for a Claimant to be eligible for compensation under the Act, there must be evidence of one of the violent crimes specifically set forth under section 2(c) of the Act. Ill. Rev. Stat. 1977, ch. 70, par. 72(c). 3. That the Claimant has not submitted any evidence that one of the violent crimes specifically set forth under section 2(c) of the Act occurred. 4. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered, that this claim be, and is hereby denied.